Citation Nr: 1400824	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-23 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cardiovascular disease to include coronary artery disease due to scarlet fever.   


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from April 1946 to May 1947.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in November 2013.  The Veteran submitted a medical statement in support of his claim with a waiver of initial consideration by the agency of original jurisdiction.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Scarlet fever was diagnosed in service and the Veteran received treatment for this condition in active service.     

2.  No disease or chronic symptoms of coronary artery disease or other cardiovascular disease were manifested during active service or were continuously manifested in the years after active service.  

3.  Cardiovascular disease to include coronary artery disease did not manifest to a degree of ten percent within one year of service separation.  

4.  Cardiovascular disease to include coronary artery disease was diagnosed many years after active service and there is no competent evidence that establishes that the cardiovascular disease to include coronary artery disease is related to disease or injury in active service to include the scarlet fever in active service.      


CONCLUSION OF LAW

The criteria for service connection for cardiovascular disease to include coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided a notice letter to the Veteran in August 2012, prior to the initial adjudication of the claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the August 2012 letter.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  The Veteran submitted a private medical opinion by Dr. M. Anwar in support of his claim.  Records from Dr. Anwar and the N.R. Hospital are associated with the claims folder.  The Veteran identified records from Drs. Lavon and Toal.  Records from these private doctors were not available.  The Veteran was notified of this result in March and August 2013.  There is no identified relevant evidence that has not been obtained for review.  

A VA examination was conducted in September 2012 and a medical opinion was obtained as to the nature and etiology of the claimed cardiovascular disability.  An opinion as to whether the scarlet fever in active service caused the current cardiovascular disease was obtained.  The VA examination was conducted by a VA physician and was based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the November 2013 videoconference hearing, the Veteran was assisted by an attorney.  The undersigned Acting VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In this case, cardiovascular disease is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran argues that his current cardiovascular disease manifested by coronary artery disease was caused by scarlet fever that he incurred in and was treated for in active service in the 1940's.  See the Veteran's June 2012 claim for compensation benefits and his testimony at the hearing before the Board in November 2013.  

The Board finds that the weight of the competent and credible evidence establishes that the cardiovascular disease to include coronary artery disease first manifested 49 years after active service and is not related to disease or injury in active service including the scarlet fever that was diagnosed and treated in service.  

Service treatment records document that the Veteran was hospitalized in active service for treatment of scarlet fever.  He was hospitalized from February 25, 1947 to March 12, 1947.  The in-service hospital records indicate that examination of the heart as normal.  The April 1947 service separation examination report indicates that the examiner opined that the scarlet fever would not result in disability.  There is no evidence of coronary artery disease or any cardiovascular disease in active service or for many years thereafter.  Separation examination in April 1947 indicates that examination of the cardiovascular system was normal.  There is no evidence of symptoms, complaints or diagnoses of a cardiovascular disorder in service.  There is no competent evidence of a diagnosis of cardiovascular disorder within one year after service separation in May 1947.  The Board also finds that the Veteran did not experience continuous symptoms of coronary artery disease or other cardiovascular disease in service or since service separation.  There is no competent evidence of symptoms of cardiovascular disease since separation from service until the time of the diagnoses in 1996.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) and (b) is not warranted.   

The post service treatment records and lay evidence establish that coronary artery disease was first diagnosed in 1996, 49 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The weight of the competent and credible evidence shows that the Veteran's current coronary artery disease was not caused by the in-service scarlet fever.  The Veteran was afforded a VA examination in September 2012.  The VA examination report indicates that the examiner reviewed the claims folder and the Veteran's medical history and conducted a physical examination.  It was noted that the Veteran reported the onset of the cardiovascular symptoms in 1996.  The diagnosis was coronary artery disease, status post coronary artery bypass graft, and moderate aortic stenosis.  The VA examiner opined that it was less likely than not that the current cardiovascular disease to include coronary artery disease incurred in or aggravated by an in-service injury or disease.  The examiner stated that the coronary artery disease and status post coronary artery bypass graft are not the result of scarlet fever.  The examiner indicated that scarlet fever does not cause coronary artery disease or coronary artery bypass graft.  In August 2011, the Veteran underwent VA examination to determine the residuals of scarlet fever.  The assessment was no diagnosis of scarlet fever because this condition had resolved.  There was no evidence of malnutrition, vitamin deficiency, or infection on examination.  

The Board finds that the 2012 and 2011 VA examination findings and opinion to be highly probative since the examiners reviewed the claims folder, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners have the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

The August 2013 private medical opinion by Dr. Anwar, a specialist in internal medicine and heart disease, has no probative value.  In this statement, Dr. Anwar stated that the Veteran has been followed at that clinic for a number of years for coronary artery disease and aortic stenosis; the aortic stenosis was diagnosed four year prior.  Dr. Anwar noted that the Veteran reported that he had scarlet fever when he was in the military.  Dr. Anwar stated that there may be an association between the arthrosclerosis and aortic stenosis and the scarlet fever but he was not sure.  Dr. Anwar stated that the Veteran had severe arthrosclerosis and severe aortic stenosis and he will probably need aortic replacement surgery.  

The Board finds the medical opinion by Dr. Anwar to be competent; the Board does not question Dr. Anwar's skill and expertise as a medical doctor.  However, the Board finds that the opinion by Dr. Anwar is not persuasive, does not contain a reasoned rationale, is speculative in nature,  and therefore, is afforded limited probative weight.  Dr. Anwar himself concedes in the statement that he was not sure is there was an association between the scarlet fever and cardiovascular disease.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999). 

The Veteran's own assertions that the cardiovascular disease is related to service to include the in-service scarlet fever are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of heart disease, and the possible residual disabilities from scarlet fever, and would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether scarlet fever in service led to cardiovascular disease many years service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  

The Board finds that the weight of the evidence demonstrates that the cardiovascular disease to include coronary artery disease, is not caused by any in-service event or injury, is not medically related to service, to include the scarlet fever in service, and first manifested 49 years after service separation.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the cardiovascular disease to include coronary artery disease was incurred in or is related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for cardiovascular disease to include coronary artery disease on a direct, presumptive, and secondary basis is denied.   




ORDER

Service connection for cardiovascular disease to include coronary artery disease is denied. 




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


